Exhibit 10.5


MANAGEMENT SERVICES AGREEMENT
(WITH RESPECT TO SPECIFIED STATE CUSTOMER BASES)
 
THIS MANAGEMENT SERVICES AGREEMENT (“Agreement”) is made and entered into as of
September 30, 2005 at 11:59 p.m. Eastern Time (“Effective Date”) by and among
Acceris Management and Acquisition LLC, a Minnesota limited liability company
(“Manager”), Acceris Communications Corp., a Delaware corporation (“Company”),
and C2 Global Technologies Inc. f/k/a Acceris Communications Inc., a Florida
corporation (“ACI” and, together with Company, the “Seller Parties”), and
Counsel Corporation, a Canadian company organized under the laws of the province
of Ontario (“Counsel”) (collectively the Company, ACI and Counsel are the
“Company Parties”) and, for the sole purpose of making the guaranty contained in
Section 21, North Central Equity, a Minnesota limited liability company.
 
BACKGROUND


WHEREAS, the Seller Parties have agreed to retain the Manager to manage the
customer accounts in certain states specified on Exhibit A hereto (“Specified
States”) during the interim period from the Closing Date to the date of final
regulatory approval for the transfer of control of such customer assets under
applicable state PUC rules and regulations as provided for under the Asset
Purchase Agreement (the “Purchase Agreement”) among the Company Parties and the
Manager; and
 
WHEREAS, the Closing under the Purchase Agreement is occurring as of the
Effective Date, however, the receipt of all governmental consents required by
the Purchase Agreement has not yet been finalized in the Specified States; and
 
WHEREAS, the Seller Parties desire to utilize Manager’s services on an exclusive
basis to manage, to fullest extent permissible under Law (as defined below), the
operations of the customer accounts in the Specified States pending receipt of
the foregoing consents and approvals and Manager desires to provide such
services to the customers in the Specified States on the terms and subject to
the conditions stated herein.
 
NOW, THEREFORE, in consideration of the above recitals and mutual promises and
other good and adequate consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
 
1.  Compliance with Applicable Laws and Regulations.
 
1.1  The Company Parties and Manager desire that this Agreement and the
obligations performed hereunder be in substantial and good faith compliance with
(i) all applicable rules, regulations and policies of the Federal Communications
Commission (“FCC”) and any state public utility commission(s) (the “State
PUC(s)”); (ii) the Communications Act of 1934, as amended (the “Act”), 47 U.S.C
151, et seq., (iii) applicable state and provincial laws applicable to the
Company Parties and (iv) any other applicable Canadian or US federal, state and
local law, regulation or policy (collectively, “Law(s)”).
 

--------------------------------------------------------------------------------


 
1.2  It is expressly understood by the parties that nothing in this Agreement is
intended to give Manager any right that would be deemed to constitute a transfer
of control (as is defined in the Act and/or any applicable FCC or other relevant
Law) of any of the applicable licenses from the Company to Manager to the extent
prohibited by applicable Law in the Specified States. Each party shall perform
its obligations under this Agreement in accordance with applicable Law.
 
1.3  If any State PUC or other governmental body of competent jurisdiction with
regard to the customers in the Specified States determines that a provision of
this Agreement violates any applicable Law, or if any State PUC governing the
customers in the Specified States has advised the parties, orally or in writing,
that the review of any request by the parties for authority for the transactions
contemplated hereby will be inordinately delayed or will likely be determined
adversely to the parties, the parties will use their respective reasonable
efforts to negotiate in good faith to modify this Agreement to the minimum
extent necessary so as to comply with such order, decree, action or
determination and/or remove any controversy identified by a State PUC without
material economic detriment or effect to either party, and to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible. This Agreement, as so
modified, shall then continue in full force and effect. If change of control
approval cannot be obtained in any particular state, Manager shall assist the
Company Parties to obtain a buyer for such customers for up to a one year period
after the Closing Date. Any proceeds of the sale of such customer base shall be
paid to the Manager as additional compensation under this Management Agreement.
 
2.  Appointment of Manager. The Seller Parties hereby appoint Manager, to the
fullest extent permissible under Law, as the sole and exclusive provider of all
services necessary or appropriate for the supervision and management of the
customers in the Specified States, as described more fully in Section 3 (the
“Services”) up until the date of the approval by the applicable state PUC of the
change of control approval and the approval of the certifications of the Manager
to provide telecommunications services in the applicable states. The Company
Parties consent to and agree to the appointment of the Manager. Manager hereby
accepts such appointment on the terms and subject to the conditions stated
herein.
 
3.  Scope of the Services.
 
3.1  Management. During the Term (defined below), and under the supervision,
control and direction from time to time of the Company and the Company’s Board
of Directors and by its Designated Executive (as defined below), Manager shall
establish and implement operational policies and provide general management and
direction of the day-to-day operations of the customer bases in the Specified
States and shall exercise general supervision and direction of all affairs
related to the customer accounts in the Specified States to the fullest extent
permissible under Law and shall make decisions with respect to the
establishment, provisioning, contracting, billing, customer service and
collection of the customer accounts in the Specified States, subject to the
reporting duties to the Designated Executive (defined below) and the Company’s
Board of Directors.
 
(a)  Manager agrees to report regularly at mutually agreeable times to the
Company’s chief executive officer or a designee of the chief executive officer
(“Designated Executive”) concerning the status of the management of the
customers in the Specified States, but no less frequently than monthly, unless
such update is waived by the Company or the Company Parties.
 
2

--------------------------------------------------------------------------------


 
(b)  Manager shall manage the customers in the Specified States and report to
the Designated Executive from time to time as provided for in this Agreement and
shall use its best efforts to manage the customers in the Specified States in
substantial good faith compliance with its obligations under this Agreement.
Manager shall use its good faith best efforts to manage the responsibilities of
operating and managing the Company’s operations under this Agreement. Day to day
operations shall include customer billing, management of accounts receivables
and cash collections relating to the customer accounts in the Specified States
and providing working capital to fund the customer accounts receivables with
respect to the customer accounts in the Specified States. Manager will be
responsible for all costs associated with management of the customer accounts in
the Specified States until this Agreement has been terminated or has expired.
 
4.  Responsibilities of the Company. During the Term the Company Parties shall
assist and fully cooperate on a timely basis with Manager in its performance of
the Services. Time is of the essence under this Agreement and all Company
Parties will work diligently to make decisions and execute any agreements or
action plans for the Company in as reasonably expeditious manner as reasonably
possible to allow Manager to perform the Services. The Company Parties shall
have the Designated Executive available either on site or by telephone during
all regular business hours and such Designated Executive shall have full and
complete authority to bind the Company to decisions regarding the customer
accounts in the Specified States. Without limiting the foregoing, the Company
Parties shall undertake the following responsibilities to assist the Manager and
to allow the Manager to manage the day to day operations of the Company:
 
(a)  shall provide Manager with all information and materials in their
possession or subject to their control to enable Manager to provide the Services
under this Agreement;
 
(b)  shall perform any acts reasonably necessary to manage the customer accounts
in the Specified States, excluding those acts that are to be performed by
Manager in connection with the Services, pursuant to and in accordance with the
request of Manager;
 
(c)  shall continue to communicate with third parties, including state
regulatory commissions, in cooperation with Manager, including responding to
their inquiries, requests and correspondence;
 
(d)  shall promptly inform Manager, and provide Manager with copies of, all
correspondence and communications relating to the Company from third parties;
and
 
(e)  At the request of Manager, they shall cause the Company to timely exercise
rights it has under any of the contracts or agreements of the Company with the
customers in the Specified States, including, but not limited to, rights,
whether in law or equity, with respect to breach, termination, set-off,
indemnity, waiver, sub-contracting and assignment and shall execute commitments,
agreements, contracts, instruments or agreements as are reasonable for the
management of the customer base in the Specified States as requested by the
Manager.
 
3

--------------------------------------------------------------------------------


 
5.  Independent Contractor Status of Manager. Manager is an independent
contractor in the performance of the Services under this Agreement and shall
determine the method, details and means of performing the Services. Without
limiting the generality of the foregoing, Manager shall be permitted, in its
sole discretion, but in no way shall be required to (i) enter into and perform
contracts and agreements in its own name for the furnishing of services,
equipment, parts and supplies in connection with the Services, and (ii) recruit
and hire and terminate its own employees and independent contractors to provide
the Services. Manager shall solely establish the terms and conditions of
employment for its employees and shall pay all salaries and other compensation
due to such employees.
 
6.  Compensation. As its compensation for the Services, the Company shall pay
Manager a fee equal to the gross collections from customer accounts in the
Specified States (determined according to GAAP) during the Term (the “Fee”). The
Company Parties shall have no obligation to pay or refund to Manager any amount
spent or paid by Manager in its performance of this Agreement, including to or
on behalf of a Company Party.
 
7.  Expenses. Except as may be otherwise specifically provided herein, the
parties hereto shall pay their own legal fees, accounting and other expenses
incurred in connection with the negotiation and consummation of the transactions
contemplated by this Agreement.
 
8.  Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date hereof and shall expire upon the earlier of: (i) one year from
the Effective Date; or (ii) the date on which the last state PUC in the
Specified States approves the change of control of the customer base to Manager
and the telecommunication carrier certifications of the Manager. Upon the
termination of this Agreement, neither party shall be further obligated under
this Agreement except for the parties’ obligations under the last two sentences
of Section 1.3 and their respective indemnification obligations set forth in
Section 9. The customer base for each Specified State shall be deemed
transferred and all of the Seller Parties right title and interest to such
customer accounts shall transfer to the Manager, free and clear of any
Encumbrances of the Seller Parties (as that term is defined in the Purchase
Agreement) on the applicable date of the order of the applicable state approving
the transfer of such customer base from the Company to the Manager and the
Manager’s approval of certifications to offer telecommunications services in
such Specified States.
 
9.  Indemnification.
 
(a)  Subject to the other terms and conditions contained in this Agreement, the
Company Parties will indemnify, defend and hold harmless the Manager and any of
its Affiliates from and against any and all damages, liabilities, losses, costs
and expenses (including all reasonable attorneys’, fees and costs)
(collectively, “Losses”) incurred by the Manager arising our of or related to
(i) the Company Parties’ breach of this Agreement, or (ii) the defense or
disposition of any action, claim, suit, demand, litigation, arbitration,
mediation or other proceeding initiated by a third party by or before any
governmental entity or arbitral forum (each, an “Action”), whether civil,
administrative, investigative or criminal, out of or related to the Manager’s
performance under this Agreement. In the event Manager requests indemnification
from the Company Parties with respect to the defense of any Action, the Company
Parties shall advance such defense costs as Manager may reasonably request. If
the Company Parties do not advance such defense costs, Manager shall have no
obligation to cooperate or provide information to the Company Parties with
respect to their defense of such claims.
 
4

--------------------------------------------------------------------------------


 
(b)  The Company Parties expressly agree that Manager will have no liability to
them or any third party based on the failure of the customers in the Specified
Sates to achieve profitability, minimize losses, or based upon Manager’s lawful
decision-making with respect to management of the customers in the Specified
States under this Agreement. Any claim of either party arising under or relating
to this Agreement shall be made only against the other party as a corporation or
limited liability company, as the case may be, and any liability relating
thereto shall be enforceable only against the corporate or limited liability
company assets of the party. No party shall seek to pierce the corporate veil or
otherwise seek to impose any liability relating to, or arising from, this
Agreement against any parent company, Affiliated company, subsidiary,
shareholder, employee, officer or director of the other party.
 
(c)  Notwithstanding anything to the contrary contained in this Section 9
(except for the exception provided for with respect to Manager in 9(a)), the
parties shall cooperate with each other in connection with any Action, including
keeping each other reasonably informed with respect to the status of any Action
and to obtain the benefits of any insurance coverage for third party claims that
may be in effect at the time a third party claim is asserted.
 
10.  Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the party to whom notice is to be
given; (ii) on the day of transmission if sent via facsimile transmission to the
facsimile number given below, and confirmation of receipt is obtained promptly
after completion of transmission; (iii) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service; or (iv) on the fifth calendar day after
mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid and properly addressed, to the
party as follows:
 

If to the Company Parties:
Acceris Communications Corp.
c/o Counsel Corporation
Scotia Plaza, Suite 3200
40 King Street West
Toronto, Ontario M5H 3Y2
Canada
Attn: Chief Executive Officer
Facsimile: 416-866-3061



5

--------------------------------------------------------------------------------


 
 

Copy to:
Harwell Howard Hyne Gabbert & Manner, P.C.
315 Deaderick Street, Suite 1800
Nashville, TN 37238-1800
Attn: Curtis Capeling
Facsimile: 615-251-1059

 

If to Manager:
Acceris Management and Acquisition LLC
60 South Sixth Street, Suite 2535
Minneapolis, MN 55402
Attention: Drew S. Backstrand, Esq. and Elam Baer
Facsimile: 612-455-1022

 
Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.
 
11.  Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof (the management services
agreement with respect to only the customer bases in the Specified States), and
all prior agreements, correspondence, discussions and understandings of the
parties (whether oral or written) relating to the subject matter hereof are
merged herein and superseded hereby, it being the intention of the parties
hereto that this Agreement and the instruments and agreements contemplated
hereby shall serve as the complete and exclusive statement of the terms of their
agreement. The Management Services Agreement dated May 19, 2005 is expressly
terminated as of the Effective Date.
 
12.  Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any party (by contract, operation of law, change of
control or otherwise) without the prior written consent of the other parties.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
13.  Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
 
14.  Severability. Each provision of this Agreement is intended to be severable.
Should any provision of this Agreement or the application thereof be judicially,
or by arbitral award, declared to be or become illegal, invalid, unenforceable
or void, the remainder of this Agreement will continue in full force and effect
and the application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties.
 
15.  Governing Law; Venue and Jurisdiction. This Agreement shall be governed by
and construed according to the laws of the State of Illinois, without regard to
the conflict of law rules of Illinois or any other state. The parties hereto
consent to the exclusive venue and jurisdiction of an appropriate federal or
state court in Cook County, Illinois for any suit or action arising out of or
related to this Agreement. The parties hereto waive any arguments of forum non
conveniens in any matter relating to this Agreement.
 
6

--------------------------------------------------------------------------------


 
16.  Parties in Interest—No Third Party Beneficiaries. Nothing in this Agreement
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement is intended to
relieve or discharge the obligations or liability of any third persons to the
Company Parties or Manager. No provision of this Agreement shall give any third
parties any right of subrogation or action over or against the Company Parties
or Manager.
 
17.  Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto, or in the
case of a waiver, by the party waiving compliance. Any waiver by any party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as a further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.
 
18.  Counterparts. This Agreement may be executed in one or more original or
facsimile counterparts, all of which shall be considered but one and the same
agreement, and shall become effective when one or more such counterparts have
been executed by each of the parties and delivered to the other parties. This
Agreement may be executed in facsimile copy with the same binding effect as an
original.
 
19.  Interpretation. Except as otherwise provided or if the context otherwise
requires, whenever used in this Agreement, (a) any noun or pronoun shall be
deemed to include the plural and the singular, (b) the terms “include” and
“including” shall be deemed to be followed by the phrase “without limitation,”
(c) unless the context otherwise requires, all references to Sections refer to
Sections of this Agreement, (d) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision, (e) any definition of or reference to
any Law, agreement, instrument or other document herein will be construed as
referring to such Law, agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified, (f) any definition of or
reference to any statute will be construed as referring also to any rules and
regulations promulgated thereunder, and (g) any use of “Dollars” or “$” shall
refer to United States dollars and any component thereof. The parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
20.  WAIVER OF JURY TRIAL. COMPANY PARTIES AND THE MANAGER EACH ACKNOWLEDGE
THAT, AS TO ANY AND ALL DISPUTES THAT MAY ARISE BETWEEN THE PARTIES, THE
COMMERCIAL NATURE OF THE TRANSACTION OUT OF WHICH THIS AGREEMENT ARISES WOULD
MAKE ANY SUCH DISPUTE UNSUITABLE FOR TRIAL BY JURY. ACCORDINGLY, THE PARTIES BY
THEIR ACCEPTANCE OF THIS AGREEMENT WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ANY
AND ALL DISPUTES THAT MAY ARISE RELATING TO THIS AGREEMENT OR TO ANY OF THE
OTHER INSTRUMENTS OR DOCUMENTS EXECUTED IN CONNECTION HEREWITH.
 
7

--------------------------------------------------------------------------------


 
21.     Guaranty. Guarantor hereby guarantees to the Company Parties the full
and prompt performance and payment of the Manager’s obligations under Section
3.1 (b) of this Agreement (the “Guaranteed Obligations”). Any act of the Company
Parties consisting of a waiver of any of the terms, covenants or conditions of
the Guaranteed Obligations, or the giving of any consent to any matter or thing
relating to the Guaranteed Obligations, or the granting of any indulgences or
extensions of time to the Manager or Guarantor, may be done without notice to
Guarantor and without releasing the obligations of Guarantor hereunder. The
obligations of Guarantor hereunder shall not be released by any of the Company
Parties’ receipt, application or release of any security given for the payment,
performance and observance of any of the Guaranteed Obligations. Similarly, the
obligations of Guarantor hereunder shall not be released by any modification of
any of the terms of the Guaranteed Obligations made by the Company Parties and
the Manager, but in the case of any such modification, the liability of
Guarantor shall be deemed modified in accordance with the terms of any such
modification. The liability of Guarantor hereunder shall in no way be affected
by (a) the release or discharge of the Manager in any creditors’ receivership,
bankruptcy or other proceedings, (b) the impairment, limitation or modification
of the liability of the Manager or the estate of the Manager in bankruptcy, or
of any remedy for the enforcement of any of the Guaranteed Obligations resulting
from the operation of any present or future provision of the Federal bankruptcy
law or any other statute or the decision of any court, (c) the rejection or
disaffirmance of any instrument, document or agreement evidencing any of the
Guaranteed Obligations in any such proceedings, (d) the assignment or transfer
of any of the Guaranteed Obligations by the Company Parties, (e) the cessation
from any cause whatsoever of the liability of the Manager with respect to the
Guaranteed Obligations. This is a guaranty of payment and performance and not of
collection. The liability of Guarantor hereunder shall be direct and immediate
and not conditional or contingent upon the pursuit of any remedies against the
Manager or any other person, nor against any collateral available to the Company
Parties. Guarantor hereby waives any right to require that an action be brought
against Manager or any other person or to require that resort be had to any
collateral in favor of the Company Parties prior to discharging its obligations
hereunder.


8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

        MANAGER:      
ACCERIS MANAGEMENT AND
ACQUISITION LLC
     

--------------------------------------------------------------------------------

Name: Elam Baer
Title:  Chief Executive Officer
      COMPANY PARTIES:       COUNSEL CORPORATION          

--------------------------------------------------------------------------------

Name: _________________________________________________________________
Title: __________________________________________________________________ 
     
C2 GLOBAL TECHNOLOGIES INC. F/K/A
ACCERIS COMMUNICATIONS INC.
       

--------------------------------------------------------------------------------

Name: _________________________________________________________________
Title: __________________________________________________________________
      ACCERIS COMMUNICATIONS CORP.          

--------------------------------------------------------------------------------

Name: _________________________________________________________________
Title: __________________________________________________________________ 
      GUARANTOR:       NORTH CENTRAL EQUITY LLC          

--------------------------------------------------------------------------------

Name: Elam Baer
Title:  Chief Executive Officer

 
(SIGNATURE PAGE TO MANAGEMENT SERVICES AGREEMENT
WITH RESPECT TO SPECIFIED STATE CUSTOMER BASES)]
 
9

--------------------------------------------------------------------------------



EXHIBIT A


SPECIFIED STATE CUSTOMER BASES MANAGED UNDER MANAGEMENT SERVICES AGREEMENT



1.
CONNETICUT

2.
FLORIDA

3.
HAWAII

4.
LOUISIANA

5.
NEVADA

6.
NEW YORK

 
(with respect solely to the filing and effectiveness of the Manager’s Tariff at
the NY PUC)

7.
NEW JERSEY

8.
PENNSYLVANIA

9.
SOUTH CAROLINA

 
10

--------------------------------------------------------------------------------

